DETAILED ACTION
This action is in response to the amendment filed on 2/25/2021 which was filed in response to the Non-Final Rejection dated 10/26/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (USPGPUB 2015/0050485) in view of Wagner et al (USPGPUB 2009/0202789).
Regarding claim 1, Wagner ‘485 discloses a method for producing components from fiber-composite materials which makes it possible to improve quality and reduce elimination rates [0017]. In one embodiment of a method according to the invention, the production of the component body is divided into production of at least one first part, 

    PNG
    media_image1.png
    466
    678
    media_image1.png
    Greyscale

In another step a first ply of fibers 4 is applied to the surface layer 3 [0036] [Fig. 1c]. The surface layer 3 and the ply of fibers 4 are functionally interconnected to one another [0036]. The first part 5 (the intermediate product) consisting of the surface layer 3 and the layer of fibers 4 functionally interconnected thereto is separated from the cavity wall 10 and removed from the cavity 2 [0037] [Fig. 1d]. Following examination of 
Wagner ‘485 is silent with regard to the surface layer 3 made by at least one of injection molding, deep drawing, and blow molding.
Wagner ‘789 discloses parts and components made out of composite material especially composite material with a determined/oriented setup especially with long fibers (e.g. above 100 mm), having an improved surface quality [0026]. The inventive process improves the durability of the product, reduces the cycle time, and can reduce the occupation and wear out of an expensive production mold [0026]. At least one separate additional layer of material which is adapted to a surface of the final product by preforming is advantageously used [0028]. The additional layer is in advance 3-dimensionally preformed in a separate process in a preforming tool, e.g. by deep-
Wagner ‘485 and ‘789 are analogous because they disclose fiber composite components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Wagner 485’s surface layer 3 by deep-drawing, injection molding, or blow molding (and f. the first layer of plastic is made by at least one of injection molding, deep drawing, and blow molding).  One of ordinary skill in the art would have been motivated to form this layer using one of these processes because this would result in the advantages disclosed above by Wagner ‘789. In particular, the surface layer formed by one of these processes would result in improved 
Regarding claims 2 and 14, Wagner ‘485 discloses that the support structure 8 can be formed from fiber-reinforced plastics material or injection-molded plastics material (The composite product according to claim 1, wherein the support structure comprises a second layer of plastic – claim 2) (The composite product according to claim 1, wherein the support structure is made by at least one of injection molding, deep drawing, and blow molding – claim 14) [0039] [0041].
Regarding claim 3, Wagner ‘485 discloses that the support structure 8 is functionally interconnected to the first part 5 (The composite product according to claim 1, wherein the first layer of plastic and the support structure are interconnected to each other across the layer of fibers) [0039] [0041].
Regarding claim 4, Wagner ‘485 discloses that the ply of fibers can be impregnated with a matrix (prepreg) (The composite product according to claim 1, wherein fibers of the layer of fibers are at least partially bonded to each other by a bonding agent) [0020] [0030] [0039].
Regarding claim 5, 
Regarding claim 7, Wagner ‘485 discloses that the support structure 8 is functionally interconnected to the first part 5 wherein the functional interconnection produces a functional interconnection face 11 [0041] [Fig. 2]. 

    PNG
    media_image2.png
    268
    482
    media_image2.png
    Greyscale

Examiner’s note: it is evident from the description and the figure above that support structure 8 is bonded to surface layer 3 via fibrous layer 4 (The composite product according to claim 1, wherein the first layer of plastic and the support structure are bonded to each other by fibers of the layer of fibers).
Regarding claim 15, Wagner ‘485 discloses that the support structure is advantageously functionally interconnected to the intermediate product by gluing (The composite product according to claim 1, wherein at least one adhesive layer is arranged between at least one of (i) the first layer of plastic and the layer of fibers and (ii) the support structure and the layer of fibers) [0030].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner ‘485 and Wagner ‘789 as applied to claim 1 above, and further in view of Wang et al (USPGPUB 2014/0377503).
Regarding claim 6, the limitations of claim 1 have been set forth above. 
Wagner ‘485 is silent with regard to the surface layer 3 and the support structure 8 being functionally interconnected to each other by bridges arranged in openings extending across fibrous layer 4.
Wang discloses a method for making fiber board and a fiber board made by the method [0002]. In an embodiment, fiber board 10 comprises fiber sheet 11 and plastic films 13 [0016] [Fig. 2]. The fiber sheet 11 defines a plurality of through holes 111 in the fiber sheet 11 [0016].  The through holes 111 are filled with plastic to form a connecting layer 15 which connects the plastic film(s) 13 and the fiber sheet 11 [0016].

    PNG
    media_image3.png
    284
    521
    media_image3.png
    Greyscale

The plastic sheets melt after a heat treatment and penetrates into the through holes 111 of the fiber sheet 11 [0014]. The exemplary fiber board 10 can be more quickly and effectively finished and the fiber board 10 is pore-free, has a smooth surface, and excellent adhesion resistance [0020].
Wang is analogous because it discloses fiber composite boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibrous layers with through holes for Wagner ‘485’s fibrous ply 4 (The composite product according to claim 1, wherein the first layer of plastic and the support structure are interconnected to each other by several bridges arranged in openings extending across the layer of fibers).  One of ordinary skill in the art would have been motivated to use through holes in the fibrous layer because this would result in the advantages disclosed above by Wang, i.e. faster and more effective production and a product with a pore-free, smooth surface and excellent adhesion/delamination resistance. Wagner ‘485 discloses that the support structure can be produced by injection molding [0030] [0041]. The injection molded plastic would fill the through holes in the fibrous layer thereby enhancing the connection between the intermediate product 5 and the support structure 8.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner ‘485 and Wagner ‘789 as applied to claim 1 above, and further in view of Li et al (USPGPUB 2013/0052899) as evidenced by “Transparency”.
Regarding claim 9, the limitations of claim 1 have been set forth above. Wagner ‘485 further discloses that the support structure 8 can be formed from injection-molded plastics material [0030] [0039] [0041].
Wagner ‘485 is silent with regard to whether the plastic of the support structure 8 is transparent or not.
Li discloses a composite resin and fiber and a method for making the composite [0002]. The composite 100 includes a base layer 10 and a molded layer 20 bonding the 

    PNG
    media_image4.png
    443
    506
    media_image4.png
    Greyscale

Molded layer 20 can be made of resin and formed by injection molding [0015]. The resin material can be PET or PP [0015] [0026] [0036] [0042].
Li is analogous because it discloses fiber resin composite products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET or PP as Wagner’s injection-molded 
Regarding claim 10, Wagner ‘485 discloses that the fibers of fibrous ply 4 are visible either in full or in part through the surface layer 3 from the exterior [0036]. According to “Transparency”, PP can have a minimum and maximum light transmittance of 85% and 90%, respectively, and PET from 70 to 90% [pg 3].
Wagner ‘485 is silent with regard to the transmittance/level of transparency of the surface layer 3.
However, it is evident that Wagner 485’s surface layer 3 is intended to have a high transparency since the fibers of the underlying fibrous ply 4 can be visible in full by users through the surface layer 3. The aforementioned transmittance of various materials for the support structure can be as low as 70% (PET). Therefore, it is evident that Wagner’s surface layer 3 has a higher transmittance than the support structure 8 (The composite product according to claim 9, wherein a layer of plastic arranged from a viewer's point of view on the outside is more optically transparent than a layer of plastic arranged inside).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the transmittance of the plastic layers for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner ‘485, Wagner ‘789, and Wang et al as applied to claims 1 and 6 above, and further in view of Trotman (US Patent 3,911,186).
Regarding claim 11, the limitations of claim 1 have been set forth above.
Wagner ‘485 and Wang are silent with regard to the fibrous layer comprising a network of fibers wherein the through holes are adjacent to junctions of the network of fibers.
Trotman discloses composite, plastic-coated, open mesh material [Col 1, lines 4-5]. A plastic sheet is applied to the outer surface of a fibrous substrate having a defined porosity and the process results in wrapping the plastic film around fibers and intersections of fibers of the textile substrate [Col 2, lines 40-50]. The mechanical interlocking is such that the components of the composite are not separated by the crumpling, folding or creasing of normal usage [Col 2, lines 50-53]. Plastic bonded to fiber intersections increases the strength at such intersections while allowing for stretch in substantially all directions [Col 10, lines 8-11].
Trotman is analogous because it discloses plastic-fiber composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a textile fibrous substrate as Wagner ‘485 in 
Regarding claim 12, it is evident from Wang’s figure above (see claim 6) that the through holes can be applied at regular intervals (The composite product according to claim 11, wherein the several bridges are arranged in at least one of a regular and irregular pattern).
Alternatively, the pattern of through holes in the fibrous layer must belong to either a regular pattern or irregular pattern and therefore any pattern of through holes meets the limitation “wherein the several bridges are arranged in at least one of a regular and irregular pattern”.
Regarding claims 13 and 16, Wang discloses that the through holes 111 are filled with plastic from the molten plastic that forms plastic films 13 [0015-16]. The plastic sheet(s) melts and penetrates into the through holes 111 of the fiber sheet 11 after heat treatment [0014]. Wagner ‘485 discloses that the surface layer 3 and fibrous ply 4 are functionally interconnected to one another and cured sufficiently to produce a certain stiffness [0036]. Examiner’s note: it is evident from the foregoing that Wagner ‘485’ surface layer 3 would melt and penetrate into the through holes of the fibrous ply 4 
Regarding claim 16, it is evident from the foregoing that the plastic surface layer is attached to the plastic forming the connecting layer 15. Therefore, connecting layer 15 can be considered protrusions of the surface layer 3 (wherein the first layer of plastic comprises protrusions that penetrate the layer of fibers).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781